Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
In response to Non-Final Office Action mailed on 06/17/2020, applicants’ response dated 12/17/2020 is acknowledged; in said response applicants’ have amended claim 16, and added new claims 30-33. Thus, amended claims 16-33 are pending in this application, claims 16-22 and 30-33 and are now under consideration for examination and non-elected claims 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/29/2020. Objections and rejections not reiterated from previous action are hereby withdrawn.
Information disclosure statement
The information disclosure statement (IDS) submitted on 07/23/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Withdrawn-Claim Rejections: 35 USC § 112(b) 
Previous rejection of claim 16 and claims 17-22 depending therefrom rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is being withdrawn due to claim amendments and persuasive arguments. 
Withdrawn-Claim Rejections: 35 USC § 103
Previous rejection of claims 16-22 rejected under 35 U.S.C. 103(a) as being unpatentable over Cramer et al., (WO 2014/029808 A1; priority 08/22/2012) and further in view of Udagawa et al., (US 7,883,883, in IDS) and Elvig et al., (WO 2009/074650 A2),  
Withdrawn-Double Patenting rejections
Previous rejection of claims 16-22 of the instant application rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the following co-pending application claims 49-60 (dated 08/27/2019) of Fukuyama et al., 15/526,886 (US 20170321237), is being withdrawn due to persuasive arguments. 
Maintained-Claim Rejections: 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written-description
I. Claims 16 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 16 and 20-22 as interpreted are directed to encompass a composition comprising an alpha-amylase, a pullulanase and a glucoamylase, wherein said polypeptide(s) have at least at least 85% sequence identity to the amino acid sequences of SEQ ID NO: 1, 2 and 3 and methods of use of said polypeptides composition. 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, 

In the instant case, there is no structure associated with function with regard to the members of the genus of polypeptides i.e., encompass a composition comprising an alpha-amylase, a pullulanase and a glucoamylase, wherein said polypeptide(s) have at least at least 85% sequence identity to the amino acid sequences of SEQ ID NO: 1, 2 and 3 and methods of use of said polypeptides composition.
No information, beyond the characterization of a few species: a composition comprising polypeptides and said polypeptides comprising the amino acid sequences of SEQ ID NO: 1 having glucoamylase activity, SEQ ID NO: 2 having alpha-amylase activity and SEQ ID NO: 3 having pullulanase activity and their method of use, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides i.e., a composition comprising an alpha-amylase, a pullulanase and a glucoamylase, wherein said polypeptide(s) have at least at least 85% sequence identity to the amino acid sequences of SEQ ID NO: 1, 2 and 3 and methods of use of said polypeptides composition.
	The genus of polypeptides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the 
However, the art clearly teaches the “Practical Limits of Function Prediction”: I. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107, in IDS), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105).
	II. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340, in IDS) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is 
III. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); i) Witkowski et al., (Biochemistry 38:11643-11650, 1999, in IDS) teaches that one -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity; ii) Wishart et al., (J. Biol. Chem., 1995, Vol. 270(10): 26782-26785, in IDS) teach that a single mutation converts a novel phosphotyrosine binding domain into a dual-specificity phosphatase; iii) Seffernick et al., (J. Bacteriol. 183(8): 2405-2410, 2001, in IDS), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function; and iv) Broun et al., (Science 282:1315-1317, 1998, in IDS), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
	As stated above, no information, beyond the characterization of a few species: composition comprising polypeptides and said polypeptides comprising the amino acid sequences of SEQ ID NO: 1 having glucoamylase activity, SEQ ID NO: 2 having alpha-amylase activity and SEQ ID NO: 3 having pullulanase activity and their method of use has been provided in the specification. Therefore, examiner takes the position that based on guidance in the specification and homology (previous art), it is difficult to predict a variant structure having 85% sequence identity to SEQ ID NO: 1 or 2 or 3 and having the associated function and biochemical characteristics. As the claimed genera of polypeptides having widely variable structure and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). 
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants’ are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
MPEP 2163.II.A.2. (a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”; 

Examiner would like to reiterate
“The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility”, [u]nless and until a process is refined and developed to this point-where specific benefit exists in currently available form-there is insufficient justification for permitting an applicant to engross what may prove to be a broad field”, and “a patent is not a hunting license”,[i]t is not a reward for the search, but compensation for its successful conclusion.”

Applicants’ have traversed the above written-description rejection with the following arguments: (see pages 7-8 of Applicants’ REMARKS dated 12/17/2020). 
 Applicants’ argue: “ …Application of the Capon factors to these facts supports the conclusion that the claims comply with the written description requirement. First, the present invention is in the field of molecular biology, and the Federal Circuit has already held that the level of skill in this art is high. In re Wands, 8 U.S.P.Q.2d 1400, 1404 (Fed. Cir. 1988). Second, the specification provides considerable guidance and direction for producing the claimed polypeptides. Third, the methods of making the claimed polypeptides and screening for activity are known in the art and described in the specification. Fourth, the specification provides working examples of compositions comprising an alpha-amylase, a glucoamylase, and a pullulanase. 

Reply: Applicants' arguments have been considered but are found to be non-persuasive for the following reasons. Applicants’ arguments are self-contradictory; on one hand applicants’ traverse the 112(a) rejection with the following arguments “First, the present invention is in the field of molecular biology, and the Federal Circuit has already held that the level of skill in this art is high. In re Wands, 8 U.S.P.Q.2d 1400, 1404 (Fed. Cir. 1988). Second, the specification provides considerable guidance and direction for producing the claimed polypeptides. Third, the methods of making the claimed polypeptides and screening for activity are known in the art and described in the specification. Fourth, the specification provides working examples of compositions comprising an alpha-amylase, a glucoamylase, and a pullulanase. Fifth, given the extensive guidance given in the specification and the high level of skill in the art, the experimentation involved to produce other enzymes is well within the skill of those in the art”; and on the other hand applicants’ have traversed the 103(a rejection with the following arguments: “… In summary, none of the cited references teach or suggest a comprising an alpha-amylase, a glucoamylase and a pullulanase. Moreover, there are thousands of known alpha-amylases, glucoamylase and pullulanases. There is no suggestion in any of the cited references which alpha-amylase, glucoamylase and pullulanase to pick and choose from these thousands of enzymes.” (see page 12 of Applicants’ REMARKS dated 12/17/2020). 
Thus, examiner maintains the position that the specification is limited to the following teaching: “no information, beyond the characterization of a few species: composition comprising polypeptides and said polypeptides comprising the amino acid sequences of SEQ ID NO: 1 having glucoamylase activity, SEQ ID NO: 2 having alpha-amylase activity and SEQ ID NO: 3 having pullulanase activity and their method of use has been provided in the specification”.
Examiner’s position is supported in the scientific evidence made of record in the Office-action dated 06/17/2020 and by the following reference: Guo et al., (2004) teach that the percentage of random single-substitution mutations, which inactivate a protein, using a protein 3-methyladenine DNA glycosylase as a model, is 34% and that this number is consistent with other studies in other proteins (p 9206, paragraph 4). Guo et al., (supra) further show that the percentage of active mutants for multiple mutations appears to be exponentially related to this by the simple formula (0.66)^X X 100% where x is the number of mutations introduced (Table 1). Applying this estimate to the polypeptide recited in the instant application, (i) 85% sequence  identity to SEQ ID NO: 1 allows up to ~93 mutations or amino acid residue changes within the 616 amino acid residues of SEQ ID NO: 1; (ii) 85% sequence identity to SEQ ID NO: 2 allows up to ~73 mutations or amino acid residue changes within the 484 amino acid residues of SEQ ID NO: 2; and (iii) 85% sequence identity to SEQ ID NO: 3 allows up to ~140 mutations or amino acid residue changes within the 928 amino acid residues of SEQ ID NO: 3. 
Thus, only (0.66)^93 X 100% or 1.7 x 10-15 % of random mutants having 85% sequence identity to amino acid residues of SEQ ID NO: 1 would be active; only (0.66)^73X 100% or 6.7 x 10-12 % of random mutants having 85% sequence identity to amino acid residues of SEQ ID NO: 2 would be active; and only (0.66)^140 X 100% or 5.5 x 10-24 % of random mutants having 85% sequence identity to amino acid residues of SEQ ID NO: 3 would be active. Current techniques in the art (i.e., high throughput Such guidance has not been provided in the instant specification. Applying this estimate to the instant polypeptides, a functional equivalent thereof with 85% sequence identity to SEQ ID NOs: 1, 2 and 3 having the associated function/activities, as recited in claims 16 and 20-22, an extremely low number of active mutants will be present among an enormously large number of inactive mutants and as such screening for these active mutants would be burdensome and undue experimentation when there is no guidance provided in the specification and there is no evidence of possession.
Maintained-Enablement
II. Claims 16 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification while being enabling the characterization of a few species: a composition comprising polypeptides and said polypeptides comprising the amino acid sequences of SEQ ID NO: 1 having glucoamylase activity, SEQ ID NO: 2 having alpha-amylase activity and SEQ ID NO: 3 having pullulanase activity and their method of use. However, specification does not reasonably provide enablement for encompass a composition comprising an alpha-amylase, a pullulanase and a glucoamylase, wherein said polypeptide(s) have at least at least 85% sequence identity 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
The breadth of the claims: Claims 16 and 20-22 are so broad as to encompass: encompass a composition comprising an alpha-amylase, a pullulanase and a glucoamylase, wherein said polypeptide(s) have at least at least 85% sequence identity to the amino acid sequences of SEQ ID NO: 1, 2 and 3 and methods of use of said polypeptides composition. The enablement provided is not commensurate in scope with the claims due to the extremely large number encoded polypeptides of unknown/unlimited structures and unknown modifications encompassed by the claims.  
	The amount of direction or guidance presented and the existence of working examples. In the instant case, the specification enables the characterization of a few species: a composition comprising polypeptides and said polypeptides comprising the amino acid sequences of SEQ ID NO: 1 having glucoamylase activity, SEQ ID NO: 2 having alpha-amylase activity and SEQ ID NO: 3 having pullulanase activity and their method of use. However, the specification fails to provide any clue as to the structural 
	The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art. The amino sequence of a protein determines the structural and functional properties of said protein. While the specification discloses the structure of specific enzymes obtained from specific sources i.e., amino acid sequences of SEQ ID NO: 1 or 2 or 3, neither the specification nor the art provide a correlation between structure and function, such that one of skill in the art can envision the structural elements including functional derivatives, homologs, mutants and variants required in the claimed polypeptides having desired enzymatic/functional/biological activities and utility. In addition, the art does not provide any teaching or guidance as to (1) the structural features found in well characterized glucoamylase or alpha-amylase or pullulanase obtained from specific source i.e., amino acid sequences of SEQ ID NO: 1 or 2 or 3 as disclosed in the specification are also found in other proteins and i.e., homologs, mutants, variants structures having the same enzymatic/functional/biological activities obtained from any source, or (2) the degree of structural variability found in glucoamylase or alpha-amylase or pullulanase proteins and how this structural variability correlates with desired enzymatic/functional activity.  
The art clearly teaches that modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved is highly unpredictable. At the time of the invention there was a high level of unpredictability associated with in IDS) (1) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes or functional activity, (2) the often surprising results obtained by experiments where single mutations are made, reveal how little is known about the rules of protein stability, and (3) the difficulties in designing de novo stable proteins with specific functions. The teachings of Devos et al., and Whisstock et al., are further supported by the teachings of Witkowski et al. and Seffernick et al., (in IDS) where it is shown that even small structural variations result in enzymatic activity changes. Furthermore, while enzyme isolation techniques, recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications as required by the instant claims. The specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable (e.g., see Whisstock et al.,). In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish even further with additional modification of any amino acid residue e.g. multiple deletions or substitutions or additions or the respective codon in the polynucleotide.
Examiner’s position is supported by the following reference: Guo et al., (PNAS., 2004, Vol. 101 (25): 9205-9210, in IDS) teach that the percentage of random single-substitution mutations, which inactivate a protein, using a protein 3-methyladenine DNA glycosylase as a model, is 34% and that this number is consistent with other studies (supra) further show that the percentage of active mutants for multiple mutations appears to be exponentially related to this by the simple formula (0.66)^X X 100% where x is the number of mutations introduced (Table 1). Applying this estimate to the polypeptide recited in the instant application, (i) 85% identity to SEQ ID NO: 3 allows up to ~140 mutations or amino acid residue changes within the 928 amino acid residues of SEQ ID NO: 3. Thus, only (0.66)^140 X 100% or 5.5 x 10-24 % of random mutants having 85% sequence identity to amino acid residues of SEQ ID NO: 3 would be active. Current techniques in the art (i.e., high throughput mutagenesis and screening techniques) would potentially allow for finding a reasonable number of active mutants within about a hundred thousand inactive mutants. But finding a few mutants within several trillions or more (in the instant case several trillions), as in the claim to 85% identity would not be possible. While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed. Such guidance has not been provided in the instant specification. Applying this estimate to the instant polypeptides, a functional equivalent thereof with 85% sequence identity to SEQ ID NO: 3 having the associated function/activities, as recited in claims 16 and 20-22, an extremely low number of active mutants will be present among an enormously large number of inactive mutants and as such screening for these active mutants would be burdensome and undue experimentation when there is no guidance provided in the specification and there is no evidence of possession.
I. The reference of Chica et al., (Curr. Opin. Biotechnol., 2005, Vol. 16: 378-384, in IDS) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships. II. The reference of Sen et al., (Appl. Biochem. Biotechnol., 2007, Vol.143: 212-223, in IDS), teaches in vitro recombination techniques such as DNA shuffling, staggered extension process (STEP), random chimera genesis on transient templates (RACHITT), iterative truncation for the creation of hybrid enzymes (ITCHY), recombined extension on truncated templates (RETT), and so on have been developed to mimic and accelerate nature's recombination strategy. However, such rational design and directed evolution techniques only provide guidance for searching and screening for the claimed polypeptide which is not guidance for making and/or using the claimed polypeptides.
 The quantity of experimentation required to practice the claimed invention based on the teachings of the specification. While methods of generating or isolating variants of protein were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for all proteins having the recited or desired enzymatic/functional activity and utility and to test any number of modifications and determine which ones would result in desired enzymatic/functional activity. In the absence of (1) a rational and predictable scheme for selecting those proteins most likely to have the desired enzymatic/functional/biological activity; (2) a correlation between structure and the desired activity; (3) some knowledge or guidance as to the structural features 
	Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural variability and its effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention. Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of encompass a composition comprising an alpha-amylase, a pullulanase and a glucoamylase, wherein said polypeptide(s) have at least at least 85% sequence identity to the amino acid sequences of SEQ ID NO: 1, 2 and 3 and methods of use of said polypeptides composition, broadly encompassed by the claims is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.

Applicants’ have traversed the above enablement rejection with the following arguments: (see pages 10-11 of Applicants’ REMARKS dated 12/17/2020). 
 Applicants’ argue: “… While some experimentation might be necessary to identify other non-exemplified polypeptides, such experimentation "would not be undue and certainly would not 'require ingenuity beyond that expected of one of ordinary skill in the art.'" (In re Angstadt, 190 U.S.P.Q. 214 (C.C.P.A. 1976). Certainly, there is no evidence of record to the contrary. The Examiner has not provided any evidence that one skilled in the art would not be able to test for these elements. Indeed, one of ordinary skill in the art would be able to test for other alpha-amylases, glucoamylases and pullulanases within the claims genus using routine experimentation based on the guidance provided in the specification.

Reply: Applicants' arguments have been considered but are found to be non-persuasive for the following reasons. Contrary to applicants’ arguments, examiner in the body of rejection above has stated the following for the record “Examiner’s position is supported by the following reference: Guo et al., (PNAS., 2004, Vol. 101 (25): 9205-9210, in IDS) teach that the percentage of random single-substitution mutations, which (supra) further show that the percentage of active mutants for multiple mutations appears to be exponentially related to this by the simple formula (0.66)^X X 100% where x is the number of mutations introduced (Table 1).” Therefore,  applicants’ arguments filed on 12/17/2020 for the traversal of enablement rejection is on similar lines to the arguments presented for traversing the written-description, said arguments have been fully considered but they are not persuasive. Examiner continues to maintain the rejection for reasons stated on record, supporting evidence and arguments presented above in maintaining the written-description rejection also applies to enablement rejection. 
For the above cited reasons, examiner is maintaining the written-description and enablement rejection for claims 16 and 20-22.

Summary of Pending Issues
The following is a summary of issues pending in the instant application.
Claims 16 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for written-description and enablement.
Claims 17-19 and 30-33 are objected, as they depend from rejected base claim 16.
Claims 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Conclusion
Claims 16-33 are rejected/objected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution. 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652